DETAILED ACTION
	Claims 1-16 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The claim to priority as a CIP of 16/867,540 filed on May 5, 2020, which is a CIP of 16/041,838 filed on September 23, 2018, which claims benefit of 62/535,540 filed on July 21, 2017 is acknowledged in the instant application.
Information Disclosure Statement
	There are currently no Information Disclosure Statements filed in the instant application.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered first claim 16 been renumbered claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 recites the limitation "the microbial infections" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  As claims 8 and 9 are dependent on claim 7, claims 8 and 9 also lack antecedent basis.
Claims 12-14 recite the limitation "said subject" or “the subject”.  There is insufficient antecedent basis for this limitation in the claims as base claim 1 is silent with respect to a subject.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 contains compounds where one of R3 or R4 is hydrogen, which is not allowed by parent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US PGPUB 2006/0014807).

    PNG
    media_image1.png
    119
    260
    media_image1.png
    Greyscale
, which corresponds to claimed compound 
    PNG
    media_image2.png
    143
    236
    media_image2.png
    Greyscale
  See page 23, compound M’.  Lin additionally teaches combining the compound with a carrier or excipient to make a composition.  See pages 40-41, paragraphs 207-211.
Lin does not teach where the chlorine is replaced by bromine to arrive at the compound of claim 2 and 4.  Additionally, Lin et al. does not teach where the hydrogen denoted by R4 is replaced by an alkyl group such as methyl for claims 1 and 3.
Lin teaches that the terminal phenyl ring can be substituted by any halogen and alkyl on page 15:  

    PNG
    media_image3.png
    168
    422
    media_image3.png
    Greyscale

The person of ordinary skill in the art would look at the compound of Lin et al. that has utility as a dopamine uptake regulator and know that additional substituents such as methyl and bromine can be used instead of chlorine to arrive at analogous compounds including the third compound of claim 5 and 
Therefore, the claims are prima facie obvious over the prior art.
Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (Journal of Computer-Aided Molecular Design, 2015, 199-215 and S1-S21) in view of Patani et al. (Chemical Reviews, 1996, 3147-3176).
Andersson et al. teach the compound 
    PNG
    media_image4.png
    66
    179
    media_image4.png
    Greyscale
, which corresponds to the claims where X is C, R3 and R4 are Cl, A is a single bond, X is C, R6 and R7 are absent, and R8 and R9 join to form a six-membered heterocyclic ring.  See compound 42, pages S12 and S16.  The compound is admixed in a buffered solution, which is a pharmaceutically acceptable carrier.  See page S13, AChE inhibition assay.  With respect to claims 2, 6-11, 14, and 15, the claims recite intended uses of the claimed composition.   If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
Andersson et al. do not teach the replacement of the chlorine atoms with bromine atoms as required by the instantly claimed invention.
Patani et al. teach that chlorine and bromine are bioisosteres based on the fact that they both have the same number of peripheral electrons, and that substitution of one for the other generates another compound with the same utility.  See Table 3, page 3148 and Section II. A. 5, pages 3154-3155.
The person of ordinary skill in the art would be motivated to combine the teachings of Andersson et al. and Patani et al. and arrive at the instantly claimed invention as Andersson et al. teach that AChE inhibitors are useful for treating Alzheimer’s disease.  See page 201, top of left column.  While claims 4 and 15 requires that the compound have a certain utility, the compound would inherently possess these properties as the structural limitations of the compound have been met.  As the compound of Andersson et al. is pharmaceutically active and Patani et al. teach ways to modify pharmaceutically active compounds to generate bioisosteric analogues conserving the utility of the compound, there would be a reasonable expectation of success.
Conclusion
Claims 1-16 are rejected.  Claim 1 is objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626